Opinion issued February 11, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-12-01020-CV
                          ———————————
                        BRANKA LUBAY, Appellant
                                      V.
                        GARY WAYMIRE, Appellee


                  On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-06071


                        MEMORANDUM OPINION

      On January 10, 2014, appellant, Branka Lubay, filed a “Notice of Nonsuit”

stating that she “no longer desires to prosecute [this appeal].”   We construe

appellant’s “Notice of Nonsuit” as a motion to dismiss this appeal. No prior

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss
the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions

as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




                                        2